Gilbert, J.
1. The ease was formerly before this court, when it was decided that the court did not err in .enjoining further prosecution of the possessory-warrant proceeding. Gaylor v. Citizens Automobile Co., 170 Ga. 91 (152 S. E. 110).
2. The court did not err in any of the rulings on the several demurrers.
3. By order of the court, unexcepted to, the automobile was sold and the proceeds of the sale placed in the sheriff’s hands for distribution, subject to the order of the court. The court did not err in rendering a judgment requiring the sheriff, after deducting from the proceeds of the sale the costs of suit, to pay the balance to the attorneys for Manufacturers Einance Acceptance Corporation.

■Judgment affirmed.


All the Justices concur, except

Russell, O. J., who dissents as in the previous appearance of this case.
Porter & Mebane, for plaintiff in error.
Wright & Covington, contra.